       Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 1 of 15




     REESE LLP
 1
     Michael R. Reese (Cal. State Bar No. 206773)
 2 mreese@reesellp.com
     Sue J. Nam (Cal. State Bar No. 206729)
 3 snam@reesellp.com
 4 100 West 93rd Street, 16th Floor
   New York, New York 10025
 5 Telephone: (212) 643-0500
   Facsimile: (212) 253-4272
 6 Email: mreese@reesellp.com
          snam@reesellp.com
 7
 8 REESE LLP
     George V. Granade (Cal. State Bar No. 316050)
 9 8484 Wilshire Boulevard, Suite 515
     Los Angeles, California 90211
10 Telephone: (310) 393-0070
     Facsimile: (212) 253-4272
11 Email: ggranade@reesellp.com
12
     SHEEHAN & ASSOCIATES, P.C.
13 Spencer Sheehan
     505 Northern Blvd Ste 311
14 Great Neck New York 11021-5101
   Telephone: (516) 303-0552
15 Email: spencer@spencersheehan.com
16
17 Counsel for Plaintiff Sean McGinity
     and the Proposed Class
18
                                 UNITED STATES DISTRICT COURT
19
                              NORTHERN DISTRICT OF CALIFORNIA
20
21                                                   Case No. 20-cv-8164
     SEAN MCGINITY, on behalf of himself and
22 all others similarly situated,                    CLASS ACTION COMPLAINT FOR:
23
                                    Plaintiff,       1. Violation of the California Consumers
24                                                   Legal Remedies Act
            v.                                       2. Violation of the California False
25                                                   Advertising Law
     THE PROCTER & GAMBLE COMPANY,                   3. Violation of the California Unfair
26                                                   Competition Law
27                                  Defendant.
                                                     JURY TRIAL DEMANDED
28
       Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 2 of 15




 1          Plaintiff SEAN MCGINITY (“Plaintiff”) brings this Class Action Complaint, on behalf of

 2 himself and all others similarly situated, against Defendant THE PROCTER & GAMBLE
 3 COMPANY (“Defendant”), demanding a trial by jury, and alleges as follows:
 4                                     JURISDICTION & VENUE

 5          1.      This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

 6 U.S.C. § 1332(d) in that: (1) this is a class action involving more than 100 class members; (2)
 7 Plaintiff is a citizen of the State of California and the class he seeks to represent are also citizens
 8 of California and Defendant is a citizen of the State of Ohio; and (3) the amount in controversy
 9 exceeds the sum of $5,000,000, exclusive of interest and costs.
10          2.      Pursuant to 28 U.S.C. § 1391(d), venue is proper in this District because a

11 substantial part of the events, omissions, acts and transactions giving rise to the claims herein
12 occurred in Sonoma County, California.
13                              SUMMARY OF THE ACTION

14          3.      This is a proposed class action complaint brought on behalf of a Class, as defined

15 below, of California consumers who purchased personal care products (“PCPs”) manufactured,
16 marketed, advertised, sold and labeled by Defendant as: “PANTENE PRO-V NATUREFUSION”
17 shampoos and conditioners.
18          4.      Defendant represents that the Products are natural, when, in fact, they contain non-
19 natural and synthetic ingredients, harsh and potentially harmful ingredients, and are substantially
20 unnatural. Defendant’s claims pertaining to the natural qualities of the Products are false,
21 misleading, designed to deceive consumers into paying a price premium for the Products, and
22 designed to mislead reasonable consumers into selecting Defendant’s Products over other
23 competing PCPs. Indeed, a recent consumer survey of more than 400 consumers conducted by an
24 independent third party evidences that more than 77% of consumers were deceived to believe the
25 product contained more natural ingredients than artificial ingredients, when in fact that was not
26 true. This lawsuit seeks to enjoin Defendant’s false and misleading practices and to recover
27 damages and restitution on behalf of the class under applicable state laws.
28
                                      CLASS ACTION COMPLAINT
                                                    -1-
       Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 3 of 15




 1                                          PARTIES

 2          5.      Plaintiff Sean McGinity is, and at all times relevant to this action has been, a citizen

 3 of California residing in the City of Santa Rosa, County of Sonoma, State of California.
 4          6.      Plaintiff purchased Defendant’s Products — Pantene Pro-V NatureFusion

 5 Smoothing Shampoo and Pantene Pro-V NatureFusion Smoothing Conditioner — on or about June
 6 19, 2019 at a Safeway grocery store in Santa Rosa, California.
 7          7.      Plaintiff purchased the Products, for which he paid a price premium, because he

 8 wanted to use personal care products that were natural. Plaintiff purchased Defendant’s
 9 NATUREFUSION Products based on claims on the Product’s label that the Products were of, by
10 and from “NATURE”.
11          8.      Plaintiff relied on Defendant’s false and misleading labels in making his purchases,

12 having been misled and deceived into thinking that Defendant’s Products were from nature or
13 otherwise natural. Had Plaintiff known at the time that the Products were not, in fact natural but
14 were instead made with unnatural, synthetic ingredients, he would not have purchased the Products
15 or paid a price premium to purchase them.
16          9.      If Plaintiff knew the Product labels were truthful and non-misleading, he would

17 continue to purchase the Products in the future. At present, however, Plaintiff cannot be confident
18 that the labeling of the Products is, and will be, truthful and non-misleading.
19          10.     Defendant THE PROCTER & GAMBLE COMPANY is incorporated in the State

20 of Ohio, with its principal place of business at 1 Procter & Gamble Plaza, Cincinnati, Ohio 45202.
21          11.     Defendant manufactures, markets, advertises and sells personal care products, also

22 known as PCPs, including the NATUREFUSION Products, one or more of which were purchased
23 by Plaintiff and members of the proposed Class. Defendant manufactured, marketed, advertised,
24 distributed and sold its NATUREFUSION Products widely throughout the State of California and
25 the Northern District of California during the class period.
26          12.     Defendant is a top manufacturer and distributor of PCPs, with multi-outlet retail
27 sales in the regular shampoo category alone of nearly $600 million USD annually during the Class
28
                                      CLASS ACTION COMPLAINT
                                                     -2-
         Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 4 of 15




 1 Period.1
 2             13.   At all time periods relevant to the allegations, claims and causes of action herein,

 3 Defendant acted through its officers, directors, employees, agents, intermediaries, representatives
 4 and vendors, all of whom were acting on Defendant’s behalf and at Defendant’s behest, with actual
 5 or apparent authority, in committing the acts and omissions described herein.
 6                   FACTS COMMON TO ALL CAUSES OF ACTION

 7             14.   Recently, the regular shampoo category in the U.S. has had overall growth of less

 8 than one percent; during the same period, however, Defendant saw average gains of 21%.2
 9             15.   In or about the year 2016, in order to maintain and increase market share, and to

10 capitalize on consumers’ growing interest in and demand for natural and healthy PCPs, Defendant
11 revised, reformulated and rebranded its “Pro-V” line of PCPs to place an emphasis on NATURE
12 in its “NATUREFUSION” line of Products purchased by Plaintiff and the proposed Class.
13             16.   Defendant markets, advertises and sells its present formulations of NatureFusion

14 PCPs—the Products purchased by Plaintiff and members of the proposed Class—in packaging
15 which bears on its front the labels and inscriptions “NATUREFUSION” and an avocado on a green
16 leaf as depicted below:
17
18
19
20
21
22
23
24
25
     1
26     Top shampoo players clean up, Drug Store News, Vol. 38, No. 4 (April 2016) at pp. 24;
     drugstorenews.com.
27   2
         Id.
28
                                      CLASS ACTION COMPLAINT
                                                    -3-
         Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 5 of 15




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15            17.    The Products purchased by Plaintiff and the proposed Class are deceptive and
16 misleading because the Products contain and are substantially comprised of non-natural
17 ingredients.
18
              18.    “Nature” is commonly and reasonably understood as “natural condition” by
19
     reasonable consumers.3 Natural is commonly and reasonably understood by reasonable consumers
20 to mean “as found in nature and not involving anything made or done by people” such as, for
21 example, “a natural substance.”4
22            19.    ‘Natural’ is commonly and reasonably understood by reasonable consumers in both

23
24
     3
         Merriam-Webster, https://www.merriam-webster.com/dictionary/nature (last accessed May 22,
25 2020) (emphasis added).
26 4
    Cambridge Dictionary, https://dictionary.cambridge.org/dictionary/english/natural (last accessed
27 May 22, 2020) (emphasis added).
28
                                     CLASS ACTION COMPLAINT
                                                  -4-
         Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 6 of 15




     the affirmative: “existing in or produced by nature” and “having a form or appearance found in
 1
     nature”; and the negative: “not artificial” and “not cultivated.”5
 2
             20.       To the average and reasonable consumer, “NATURE” is reasonably understood to
 3 mean ‘natural’ and ‘not artificial.’
 4        21.     To the detriment of consumers, inclusive of Plaintiff and the proposed class,
 5 Defendant’s Products are not natural.
 6           22.       All of Defendant’s Products contain, inter alia, several of the following ingredients
     that are not natural:
 7
                      sodium laureth sulfate
 8
                      cocamidopropyl betaine
 9
                      cocamide MEA
10                    sodium citrate
11                    sodium xylenesulfonate
12                    fragrance
13                    dimethiconol

14                    citric acid,

15                    sodium benzoate
                      guar hydroxypropylitrimonium chloride
16
                      disodium EDTA
17
                      panthenyl ethyl ether
18
                      methylchloroisothiazolinone
19                    Yellow 5
20                    methylisothiazolinone
21                    Blue 1
22                    Red 33

23                    behentrimonium methosulfate,

24                    bis-aminopropyl dimethicone,
                      benzyl alcohol
25
26
     5
27    Merriam-Webster, https://www.merriam-webster.com/dictionary/natural (last accessed May 22,
     2020) (emphasis added).
28
                                         CLASS ACTION COMPLAINT
                                                      -5-
         Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 7 of 15




                       dicetyldimodonium chloride
 1
              23.       Sodium laureth sulfate, cocamidopropyl betaine, cocamide MEA, sodium citrate,
 2
     sodium xylenesulfonate, fragrance, dimethiconol, citric acid, sodium benzoate, guar
 3 hydroxypropylitrimonium chloride, disodium EDTA, panthenyl ethyl ether,
 4 methylchloroisothiazolinone, Yellow 5, methylisothiazolinone, Blue 1, Red 33, behentrimonium
 5 methosulfate, bis-aminopropyl dimethicone, benzyl alcohol, and dicetyldimodonium chloride are
 6 not ‘natural’ ingredients, nor are they found in “NATURE.”
              24.       As further guidance as to what a reasonable consumer likely thinks is ‘natural’, the
 7
     Natural Products Association (“NPA”), a respected industry trade group, refuses to certify as
 8
     “natural” any products that contain:
 9
                       cocamide MEA
10                     behentrimonium methosulfate
11                     cocamidopropyl betaine
12                     dimethicone (“dimethiconol” in Defendant’s PCPs)

13                     disodium EDTA
                       methylisothiazolinone
14
                       sodium laureth sulfate
15
              25.       All these ingredients all found in Defendant’s “NATUREFUSION” Products.6
16            26.       The NPA Standard and Certification for PCPs also prohibits “Synthetic
17 Fragrances.”7
18            27.       Upon information and belief, the “fragrance” in Defendant’s Products is synthetic

19 and thus prohibited by the NPA Standard and Certification for PCPs.
              28.       The “fragrance” found in Defendant’s Products is not natural nor is it associated
20
     with “NATURE”.
21
              29.       The NPA Standard’s definition of “natural” ingredients prohibits those that
22
23
24
     6
         Natural Products Association, NPA Standard and Certification for Personal Care Products, The
25 Natural Standard (04/20/17), Prohibited ingredients, available at https://www.npanational.org/wp-
26 content/uploads/2017/03/The-Natural-Standard-042717.pdf (last accessed May 22, 2020).
     7
27       NPA Standard and Certification for Personal Care Products, fn. 11, supra.

28
                                         CLASS ACTION COMPLAINT
                                                       -6-
          Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 8 of 15




     incorporate or are derived from “petroleum compounds.”8
 1
               30.      Yellow 5, or FD&C Yellow 5, is a synthetic dye produced from petroleum;9 this
 2
     synthetic dye is present in Defendant’s Products.
 3             31.      Blue 1, or FD&C Blue 1, is a synthetic dye produced from petroleum; 10 this
 4 synthetic dye is present in Defendant’s Products.
 5             32.      Red 33, or D&C Red 33, is a synthetic dye produced from petroleum or coal tar

 6 sources; this synthetic dye is present in Defendant’s Products.
           11


               33.      Upon information and belief, Yellow 5, Blue 1 and Red 33—ingredients present in
 7
     Defendant’s Products—are synthetic compounds which incorporate and/or are derived from
 8
     petroleum compounds, and are thus prohibited by the NPA Standard and Certification for PCPs.
 9             34.      Yellow 5, Blue 1 and Red 33—ingredients present in Defendant’s Products—are
10 not ‘natural’ nor are they associated with “NATURE”.
11         35.     Defendant’s misrepresentations about the Products as set forth herein were uniform
12 and were communicated to Plaintiff, and to every other member of the Class, at every point of
13 purchase and consumption.
               36.      By labelling the Products “NATURE” or ‘natural’, Defendant deceives and
14
     misleads reasonable consumers. A reasonable consumer purchases the Products believing they are
15
     natural based on the Products’ labeling. However, a reasonable consumer would not deem the
16 Products natural if that consumer knew that the ingredients contained in the Products are
17 artificial/synthetic, highly processed and/or non-natural. Defendant’s scheme to mislead and
18 deceive consumers about the natural qualities of the Products is particularly egregious with respect
19 to Defendant’s use of synthetic dyes in the Products. Specifically, Defendant knowingly and
     intentionally manipulates the colors with unnatural synthetic dyes to make them appear more
20
     natural, while omitting these synthetic dyes from other sibling brands or sub-brands in the Pro-V
21
22
     8
         Id at pp. 1.
23
     9
          EWG Skin Deep Guide, available at https://www.ewg.org/skindeep/ingredients/702442-fd-c-
24 yellow-5/ (last accessed May 22, 2020).
25 10 EWG Skin Deep Guide, available at https://www.ewg.org/skindeep/ingredients/702408-fd-c-
26 blue-1/ (last accessed May 22, 2020).
     11
27      EWG Skin Deep Guide, available at https://www.ewg.org/skindeep/ingredients/701803-d-c-
     red-33/ (last accessed May 22, 2020).
28
                                        CLASS ACTION COMPLAINT
                                                      -7-
       Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 9 of 15




     line. For example, Pro-V Daily Moisture Renewal and Pro-V Classic Clean shampoos have an
 1
     opaque, milky color and creamy appearance, and are packaged in white or cream-colored bottles
 2
     and the Pro-V Sheer Volume shampoo is completely clear and packaged in a clear bottle; none of
 3 these three brands or sub-brands list Yellow 5, Blue 1 and Red 33, nor does Defendant explicitly
 4 identify or list any similar synthetic dyes among the ingredients for the aforementioned Pro-V
 5 sibling brands or sub-brands. By contrast, Defendant’s NATUREFUSION shampoo Product is
 6 clear, but packaged in a white/cream-colored bottle, reinforcing the deception that it is more natural
     by being color-free. Furthermore, this result is achieved by using the aforementioned dyes to
 7
     counteract the colors that would result from the reaction and interaction of the many synthetic,
 8
     artificial, non-natural chemicals and ingredients in Defendant’s shampoo Products. Similarly,
 9 Defendant manipulates the color of its conditioner Products by adding synthetic dyes Yellow 5,
10 Blue 1 and Red 33 to achieve a light green hue, evocative of the natural halved avocado depicted
11 on the front of the Products’ packaging, thus reinforcing the deception that it is more natural than
12 similar and competing conditioner PCPs with a milky or creamy white hue. Furthermore, this
13 result is achieved by using the aforementioned dyes to counteract the colors that would result from
     the reaction and interaction of the many synthetic, artificial, non-natural chemicals and ingredients
14
     in Defendant’s conditioner Products.
15
            37.     Reasonable consumers, including Plaintiff, purchased the Products based upon
16 their belief that they are natural. However, a reasonable consumer would not deem the Products
17 natural if he/she knew that they contained synthetic, highly processed and/or non-natural
18 ingredients.
19          38.     Hence, Defendant’s claims that the Products are “natural” are false and misleading.
            39.     Defendant has profited enormously from its false and misleading marketing of the
20
     Products. Consumers either would not have purchased the Products had they known they were not
21
     natural or would have purchased a less expensive product.
22
23
24
25
26
27
28
                                      CLASS ACTION COMPLAINT
                                                     -8-
      Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 10 of 15




 1                                       CLASS ALLEGATIONS
            40.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 2
     Procedure 23. Plaintiff seeks to represent the following class (“Class” or “California Class”)
 3
     defined as follows:
 4
                    All consumers within the State of California who purchased the Products
 5
                    from June 5, 2016 to time of trial for their personal use, rather than for resale
 6
                    or distribution. Excluded from the Class are Defendant’s current or former
 7
                    officers, directors, and employees; counsel for Plaintiff and Defendant; and
 8
                    the judicial officer to whom this lawsuit is assigned.
 9
     The requirements of Federal Rule of Civil Procedure 23 are satisfied because:
10
                    A.      Numerosity: The members of the class are so numerous that joinder of all
11
     members is impracticable. While the exact number of class members is presently unknown to
12
     Plaintiff, based on Defendant’s volume of sales, Plaintiff estimates that it is in the thousands.
13
                    B.      Commonality: There are questions of law and fact that are common to the
14
     class members and that predominate over individual questions. These include the following:
15
                            i.      Whether Defendant materially misrepresented to the class members
16
                                    that the Products are from “nature” (i.e. are ‘natural’);
17
                            ii.     Whether Defendant’s misrepresentations and omissions were
18
                                    material to reasonable consumers;
19
                            iii.    Whether Defendant’s labeling, marketing, and sale of the Products
20
                                    constitutes an unfair, unlawful, or fraudulent business practice;
21
                            iv.     Whether Defendant’s labeling, marketing, and sale of the Products
22
                                    constitutes false advertising;
23
                            v.      Whether Defendant’s conduct injured consumers and, if so, the
24
                                    extent of the injury; and
25
                            vi.     The appropriate remedies for Defendant’s conduct.
26
                    C.      Typicality: Plaintiff’s claims are typical of the claims of the class members
27
     because Plaintiff suffered the same injury as the class members—i.e., Plaintiff purchased the
28
                                      CLASS ACTION COMPLAINT
                                                     -9-
      Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 11 of 15




 1 Products based on Defendant’s misleading representations that the Products are natural.
 2                  D.     Adequacy: Plaintiff will fairly and adequately represent and protect the

 3 interests of the members of each class. Plaintiff does not have any interests that are adverse to
 4 those of the class members. Plaintiff has retained competent counsel experienced in class action
 5 litigation and intends to prosecute this action vigorously.
 6                  E.     Superiority: A class action is superior to other available methods for the fair

 7 and efficient adjudication of this controversy. Class action treatment will permit a large number
 8 of similarly situated persons to prosecute their common claims in a single forum simultaneously,
 9 efficiently, and without the unnecessary duplication of effort and expense that numerous individual
10 actions would engender. Since the damages suffered by individual class members are relatively
11 small, the expense and burden of individual litigation make it virtually impossible for the class
12 members to seek redress for the wrongful conduct alleged, while an important public interest will
13 be served by addressing the matter as a class action.
14          41.     The prerequisites for maintaining a class action for injunctive or equitable relief

15 under Federal Rule of Civil Procedure 23(b)(2) are met because Defendant had acted or refused to
16 act on grounds generally applicable to each class, thereby making appropriate final injunctive or
17 equitable relief with respect to each class as a whole.
18
19
20
21
22
23
24
25
26
27
28
                                     CLASS ACTION COMPLAINT
                                                   - 10 -
      Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 12 of 15




 1                                     FIRST CAUSE OF ACTION

 2      (Violation of the California Consumers Legal Remedies Act – By the California Class)

 3          42.     Plaintiff incorporates by reference the allegations set forth above.

 4          43.     Plaintiff and the California Class members are “consumers” under the California

 5 Consumers Legal Remedies Act (“CLRA”), California Civil Code section 1761(d).
 6          44.     The Products are “goods” under California Civil Code section 1761(a).

 7          45.     The purchases by Plaintiff and the California Class members of the Products are

 8 “transactions” under California Civil Code section 1761(e).
 9          46.     As alleged above, Defendant has violated California Civil Code sections

10 1770(a)(5), (a)(7), and (a)(9) by making false representations on the Product packaging and in
11 marketing (as detailed herein) that the Products are natural when in fact they contain synthetic
12 and/or highly processed ingredients, which are not natural.
13          47.     Plaintiff and the California Class members relied on the representations by

14 Defendant. Plaintiff and the California Class members would not have purchased the Products at
15 the price offered if they had known that, contrary to Defendant’s representations, the Products are
16 not, in fact, natural. Plaintiff and the California Class members suffered damages equal to the
17 purchase price of the Products.
18          48.     Plaintiff seeks injunctive relief.
19          49.     Plaintiff also seeks damages. Pursuant to California Civil Code 1782(a), Defendant

20 was sent a pre-suit demand letter or June 5, 2020 that demanded that Defendant correct, repair,
21 replace, or otherwise rectify the goods at issue here. Defendant refused to comply with the demand.
22                                    SECOND CAUSE OF ACTION

23           (Violation of the California False Advertising Law – By the California Class)

24          50.     Plaintiff incorporates by reference the allegations set forth above.

25          51.     The California False Advertising Law (“FAL”), California Business and

26 Professions Code section 17500 et seq., makes it unlawful for a person, firm, corporation, or
27 association to induce the public to buy its products by knowingly disseminating untrue or
28
                                      CLASS ACTION COMPLAINT
                                                     - 11 -
      Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 13 of 15




 1 misleading statements about the products.
 2          52.     Defendant’s labeling and advertisings includes untrue and misleading statements

 3 that the Products are natural. These representations were and continue to be likely to deceive a
 4 reasonable consumer. If consumers knew the true facts regarding the Products, as detailed above,
 5 they would not have purchased the Products. Defendant knew, or reasonably should have known,
 6 that its representations concerning the Products were and are untrue and misleading, since they
 7 know how the Products and their ingredients are manufactured.                  Defendant made the

 8 representations at issue with the intent to induce Plaintiff and the California Class members to
 9 purchase the Products. Plaintiff and the California Class members purchased the Products in
10 reliance on the untrue and misleading representations by Defendant.
11          53.     Pursuant to California Business & Professions Code section 17535, Plaintiff and

12 the California Class members seek restitution of the purchase price paid for the Products and an
13 injunction barring Defendant from continuing its deceptive advertising practices.
14                                    THIRD CAUSE OF ACTION

15          (Violation of the California Unfair Competition Law – By the California Class)

16          54.     Plaintiff incorporates by reference the allegations set forth above.

17          55.     The California Unfair Competition Law, California Business and Professions Code

18 section 17200 et seq., prohibits any unlawful, unfair, or fraudulent business act or practice.
19          56.     Defendant’s conduct is unlawful because it violates the CLRA and the FAL as

20 alleged below.
21          57.     Defendant’s conduct is fraudulent because, as alleged above, Defendant’s

22 representations concerning the Products were false and misleading, and Plaintiff and the California
23 Class members relied on those representations in purchasing the Products.
24          58.     Plaintiff and the California Class members have suffered injury in fact and lost

25 money as a result of Defendant’s conduct, since they purchased the Products in reliance on
26 Defendant’s misrepresentations and would not have purchased the Products if they had known the
27 true facts about the Products.
28
                                     CLASS ACTION COMPLAINT
                                                   - 12 -
      Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 14 of 15




 1          59.    Pursuant to California Business and Professions Code § 17203, Plaintiff and the

 2 California Class members seek restitution of the purchase price paid for the Products, as well as
 3 an injunction barring Defendant from continuing its deceptive advertising practices.
 4                                      PRAYER FOR RELIEF

 5          WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, prays for

 6 judgment against Defendant as follows:
 7          A.     For an order enjoining Defendant from continuing the unlawful practices set forth

 8 above;
 9          B.     For an order requiring Defendant to disgorge and make restitution of all monies

10 Defendant acquired by means of the unlawful practices set forth above;
11          C.     For compensatory damages according to proof;

12          D.     For punitive damages according to proof;

13          E.     For reasonable attorneys’ fees and costs of suit;

14          F.     For pre-judgment interest; and

15          G.     For such other relief as the Court deems proper.

16
17
18
19
20
21
22
23
24
25
26
27
28
                                    CLASS ACTION COMPLAINT
                                                    - 13 -
     Case 4:20-cv-08164-KAW Document 1 Filed 11/19/20 Page 15 of 15




 1                                DEMAND FOR JURY TRIAL

 2       Plaintiff hereby demands trial by jury on all claims so triable.

 3       Date: November 19, 2020                         Respectfully submitted,

 4
                                                REESE LLP
 5
 6                                              /s/ Michael R. Reese
                                                Michael R. Reese (Cal. State Bar No. 206773)
 7
                                                mreese@reesellp.com
 8                                              Sue J. Nam (Cal. State Bar No. 206729)
                                                snam@reesellp.com
 9                                              100 West 93rd Street, 16th Floor
                                                New York, New York 10025
10                                              Telephone: (212) 643-0500
                                                Facsimile: (212) 253-4272
11
12                                              REESE LLP
                                                George V. Granade (Cal. State Bar No. 316050)
13                                              ggranade@reesellp.com
                                                8484 Wilshire Boulevard, Suite 515
14                                              Los Angeles, California 90211
15                                              Telephone: (310) 393-0070
                                                Facsimile: (212) 253-4272
16
17                                              SHEEHAN & ASSOCIATES, P.C.
                                                Spencer Sheehan
18                                              505 Northern Blvd Ste 311
19                                              Great Neck New York 11021-5101
                                                Telephone: (516) 303-0552
20                                              Email: spencer@spencersheehan.com

21                                              Counsel for Plaintiff and the Proposed Class
22
23
24
25
26
27
28
                                  CLASS ACTION COMPLAINT
                                                - 14 -
